Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made between GCP Applied Technologies
Inc., a Delaware corporation (the “Company”), and Simon Bates (the “Executive”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company beginning on October 1, 2020 (the “Effective
Date”) on the terms contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.    Employment.

(a)    Term. The Company shall employ the Executive and the Executive shall be
employed by the Company pursuant to this Agreement commencing as of the
Effective Date and continuing until such employment is terminated in accordance
with the provisions hereof (the “Term”). The Executive’s employment with the
Company shall be “at will,” meaning that the Executive’s employment may be
terminated by the Company or the Executive at any time and for any reason
subject to the terms of this Agreement.

(b)    Position and Duties. The Executive shall serve as the President and Chief
Executive Officer (“CEO”) of the Company and shall have such powers and duties
as may from time to time be prescribed by the Company’s Board of Directors (the
“Board”) including, without limitation, creating, planning, implementing and
integrating the strategic direction of the Company; overseeing all Company
operations, personnel, finances, physical resources; and such other duties as
assigned by the Board from time to time consistent with the Executive’s
position. In his capacity as CEO, the Executive shall report to the Board. In
addition, the Company shall cause the Executive to be nominated for election to
the Board and to be recommended to the stockholders for election to the Board as
long as the Executive remains the CEO, provided that the Executive shall be
deemed to have resigned from the Board and from any related positions upon
ceasing to serve as CEO for any reason. The Executive shall devote the
Executive’s full working time and efforts to the business and affairs of the
Company. Notwithstanding the foregoing, the Executive may serve on other boards
of directors, with the approval of the Board, or engage in religious, charitable
or other community activities, or undertake reasonable transition activities
with respect to his prior employer as long as such services and activities do
not conflict with or interfere with the Executive’s performance of the
Executive’s duties to the Company.

2.    Compensation and Related Matters.

(a)    Base Salary. The Executive’s initial base salary shall be paid at the
rate of $825,000 per year. The Executive’s base salary shall be subject to
periodic review by the Board or the Compensation Committee of the Board (the
“Compensation Committee”) but will not be subject to adjustment prior to
calendar year 2022. The base salary in effect at any given time is referred to
herein as “Base Salary.” The Base Salary shall be payable in a manner that is
consistent with the Company’s usual payroll practices for executive officers.



--------------------------------------------------------------------------------

(b)    Sign-On Bonus. In addition to the Base Salary, the Executive will receive
a one-time sign-on bonus in the amount of $800,000 (the “Sign-On Bonus”), which
will be paid on the first payroll date following the Effective Date in
accordance with the Company’s normal payroll procedures and subject to required
withholdings. The Executive acknowledges and agrees that the Sign-on Bonus is in
exchange for the Executive’s agreement to the Restrictive Covenants Agreement
(as defined in Section 9(a) below), and constitutes mutually agreed upon, and
fair and reasonable consideration for the Executive’s agreement to the
Restrictive Covenants Agreement, independent from the Company’s employment of
the Executive in accordance with M.G.L. ch. 149, Section 24L. In the event that
the Executive’s employment is terminated by the Company for Cause (as defined
below) or the Executive terminates the Executive’s employment for any reason
other than Good Reason (as defined below) at any time on or prior to
December 31, 2021, the Executive shall reimburse the Company for the amount of
any Sign-On Bonus paid, and the Executive authorizes the Company to deduct such
amount as a valid set-off from any wages or other compensation otherwise due to
the Executive at the time of such termination or resignation to the extent
permitted by law; provided, however, that no reimbursement of the Sign-On Bonus
shall be required following a Change in Control (as defined below) of the
Company. Any amount due to the Company hereunder must be paid within 30 days of
the Executive’s last day of employment. In the event that the Executive is
required to reimburse the Company for the Sign-On Bonus under this Section 2(b),
the Company and the Executive agree to cooperate on tax matters relating to such
reimbursement, including the issuance of amended tax forms, including but not
limited to Forms W-2.

(c)    Incentive Compensation. The Executive shall be eligible to receive cash
incentive compensation as determined by the Board or the Compensation Committee
from time to time. Commencing in calendar year 2021, the Executive’s initial
target annual incentive compensation shall be 100% of the Executive’s Base
Salary with an annual maximum opportunity for calendar year 2021 of 200% of the
Executive’s Base Salary. The target annual incentive compensation in effect at
any given time is referred to herein as “Target Annual Incentive Compensation.”
The actual amount of the Executive’s annual incentive compensation, if any,
shall be determined in the based on personal and financial metrics established
by the Board or the Compensation Committee in connection with the Company’s
budget process and communicated to the Executive, subject to the terms of any
applicable incentive compensation plan that may be in effect from time to time.
Except as otherwise provided herein, as may be provided by the Board or the
Compensation Committee or as may otherwise be set forth in the applicable
incentive compensation plan, the Executive must be employed by the Company on
the day such incentive compensation is paid in order to earn or receive any
annual incentive compensation. The Target Annual Incentive Compensation for any
calendar year shall be paid no later than March 15 of the year following the
close of the calendar year for which such Target Annual Incentive Compensation
is earned and, in no event, later than December 31 of such calendar year.

(d)    Annual Equity Awards. The Executive will be eligible to participate in
the Company’s equity incentive program, with the aggregate value of the
Executive’s annual equity awards for calendar year 2021 to be targeted at
$1,760,000. The target annual equity awards for calendar year 2021 will be no
more than 50% performance based units and no less than 50% restricted stock
units. The metrics and weighting applicable to the performance based units will
be established by the Board or the Compensation Committee in connection with the
Company’s budget process and communicated to the Executive and the maximum
number of performance

 

2



--------------------------------------------------------------------------------

based units that may be earned with respect to the performance-based units to be
granted in calendar year 2021 will be equal to two times the target number of
performance based units granted under such award. The restricted stock units
granted in calendar year 2021 will vest based solely on the passage of time with
annual pro rata vesting over a period of three years from the grant date. In
calendar years subsequent to 2021, the Executive will continue to be eligible to
participate in the Company’s equity incentive program in accordance with the
terms determined by the Board or the Compensation Committee.

(e)    Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive during the Term in
performing services hereunder in accordance with the policies and procedures
then in effect and established by the Company for its executive officers.

(f)    Other Benefits. The Executive will be eligible to participate in the
employee benefits and insurance programs generally made available to the
Company’s executive officers, subject to the terms of such programs. In
addition, the Executive will be eligible for relocation assistance in accordance
with the Company’s executive officer relocation program, subject to the terms of
such program, and will receive a payment of $10,000 per month for up to nine
months following the Effective Date for travel between Atlanta and Boston and
other transition and relocation expenses.

(g)    Paid Time Off. The Executive shall be entitled to a minimum of five
weeks’ paid time off in each calendar year and otherwise to take paid time off
in accordance with the Company’s applicable paid time off policy for executive
officers, as may be in effect from time to time.

3.    Initial Equity Award. Subject to approval by the Board or the Compensation
Committee, the Executive will be granted the following equity awards (the
“Initial Equity Awards”) upon the Effective Date:

(a)     Restricted Share Award. Shares of restricted common stock of the Company
with a grant date fair value of $3,000,000 (the “Initial Shares”). The Initial
Shares will vest 50% on May 15, 2021 and 50% on May 15, 2022, subject to the
Executive’s continued employment through the applicable vesting date. All of the
Initial Shares (or an amount of equal value) will be subject to forfeiture if
the Executive’s employment is terminated by the Company for Cause or the
Executive terminates the Executive’s employment for any reason other than Good
Reason on or before December 31, 2021. One-half of the Initial Shares (or an
amount of equal value) will be subject to forfeiture if the Executive’s
employment is terminated by the Company for Cause or the Executive terminates
the Executive’s employment for any reason other than Good Reason after
December 31, 2021 and on or before December 31, 2022. Notwithstanding the
foregoing, the Initial Shares shall no longer be subject to forfeiture upon a
Change in Control, provided the Executive remains employed with the Company
through the date of the Change in Control. In the event that a forfeiture of any
portion of the Initial Shares is required pursuant to this Section 3(a), the
Company and the Executive agree to cooperate on tax matters relating to such
forfeiture, including the issuance of amended tax forms, including but not
limited to Forms W-2.

 

3



--------------------------------------------------------------------------------

(b)    Performance-Based Stock Option. As an inducement to employment, a stock
option with a grant date fair value of $2,000,000 (the “Initial Option”). The
per share exercise price of the Initial Option will be equal to the closing
price of the Company’s common stock on the grant date. The Initial Option will
have a term of five years. The Initial Option will permit net exercise such that
the number of shares issued upon exercise may be reduced by a whole number of
shares with a value equal to the aggregate exercise price. The Initial Option is
subject to both the time-based vesting condition (the “Time Condition”) and the
performance-based vesting conditions (the “Performance Conditions”) described in
Section 3(b)(i) and (ii) below, both of which must be satisfied before the
Initial Option will be deemed vested and exercisable.

(i)    Time Condition. One hundred percent of the shares underlying the Initial
Option shall satisfy the Time Condition on the third anniversary of the date of
grant, subject to the Executive’s continued employment with the Company through
such date. If there is a Change in Control and the Initial Option is not
assumed, substituted or continued by the Company or its successor entity in such
Change in Control, the Time Condition shall be deemed to be fully achieved
immediately prior to the effective time of the Change in Control, subject to the
Executive’s continued employment through the date of the Change in Control. In
the event of a Change in Control in which the Initial Option is assumed,
substituted or continued by the Company or its successor entity, the Time
Condition shall be deemed to be fully achieved upon the termination of the
Executive’s employment by the Company without Cause or the resignation of the
Executive’s employment with the Company for Good Reason, in either case upon or
following such Change in Control.

(ii)    Performance Conditions. Twenty-five percent of the shares underlying the
Initial Option shall satisfy the Performance Conditions on the date that the
closing price of the Company’s common stock has equaled or exceeded 125% of the
per share exercise price of the Initial Option for 20 consecutive trading days;
25% of the shares underlying the Initial Option shall satisfy the Performance
Conditions on the date that the closing price of the Company’s common stock has
equaled or exceeded 150% of the per share exercise price of the Initial Option
for 20 consecutive trading days; 25% of the shares underlying the Initial Option
shall satisfy the Performance Conditions on the date that the closing price of
the Company’s common stock has equaled or exceeded 175% of the per share
exercise price of the Initial Option for 20 consecutive trading days; and the
last 25% of the shares underlying the Initial Option shall satisfy the
Performance Conditions on the date that the closing price of the Company’s
common stock has equaled or exceeded 200% of the per share exercise price of the
Initial Option for 20 consecutive trading days, subject in each case to the
Executive’s continued employment through the applicable date. Notwithstanding
the foregoing, the applicable portion of the shares underlying the Initial
Option will be deemed to have satisfied the Performance Conditions upon a Change
in Control if the per share price to be paid in the Change in Control equals or
exceeds the applicable share price target without regard to the 20-trading day
requirement (i.e., if the per share price in the Change in Control is equal to
160% of the per share exercise price of the Initial Option, the Performance
Conditions will be deemed to be achieved with respect to 50% of the shares
underlying the Initial Option). The Performance Conditions must be achieved
within 36 months of the date of grant of the Initial Option and any shares for
which the Performance Conditions have not been achieved as of the day following
the three-year anniversary of the grant date of the Initial Option will be
automatically forfeited.

 

4



--------------------------------------------------------------------------------

The Initial Equity Awards shall be subject to the terms of, and contingent upon
the Executive’s execution of, equity award agreements issued pursuant to the
Company’s equity incentive plan or pursuant to inducement grant exception under
§303A.08 of the New York Stock Exchange Listing Company Manual (collectively,
the “Equity Documents”).

4.    Termination. The Executive’s employment hereunder may be terminated
without any breach of this Agreement under the following circumstances:

(a)    Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.

(b)    Disability. The Company may terminate the Executive’s employment if the
Executive is disabled and unable to perform or expected to be unable to perform
the essential functions of the Executive’s then existing position or positions
under this Agreement with or without reasonable accommodation for a period of
180 days (which need not be consecutive) in any 12-month period. If any question
shall arise as to whether during any period the Executive is disabled so as to
be unable to perform the essential functions of the Executive’s then existing
position or positions with or without reasonable accommodation, the Executive
may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall be subject to review by the Executive or
his designee and the Executive shall be afforded reasonable opportunity to
provide additional information relevant to such certification. Following any
such review and comment by the Executive or his designee, the certification of
the selected physician shall for the purposes of this Agreement be conclusive of
the issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. If such question shall arise
and the Executive shall fail to submit such certification, the Company’s
determination of such issue shall be binding on the Executive. Nothing in this
Section 4(b) shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.

(c)    Termination by the Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean the Company’s reasonable, good faith determination that any
of the following events has occurred without the Company’s consent (each, a
“Cause Condition”):

(i)    willful failure or refusal to perform, or continued non-performance of,
material lawful responsibilities consistent with the Executive’s position that
have been requested by the Board (other than by reason of the Executive’s
physical or mental illness, incapacity or disability);

(ii)    misappropriation of funds or property of the Company or any of its
subsidiaries or affiliates other than the occasional, customary and de minimis
use of Company property for personal purposes;

 

5



--------------------------------------------------------------------------------

(iii)    arrest, indictment, conviction or a plea of nolo contendere with
respect to (A) any felony or (B) a misdemeanor involving moral turpitude,
deceit, dishonesty or fraud;

(iv)    any misconduct by the Executive, regardless of whether or not in the
course of the Executive’s employment, that would reasonably be expected to
result in material injury or material reputational harm to the Company or any of
its subsidiaries or affiliates if the Executive were to continue to be employed
in the same position;

(v)    a material breach by the Executive of any of the provisions contained in
Section 9 of this Agreement or the Restrictive Covenants Agreement;

(vi)    a material violation by the Executive of any of the Company’s written
employment policies; or

(vii)    the Executive’s failure to reasonably cooperate with a bona fide
internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation.

With respect to the Cause Conditions set forth in Sections 4(c)(i), (iv), (v),
(vi), or (vii), (x) the Company shall notify the Executive in writing of the
Cause Condition within 60 days of becoming aware of the occurrence of the Cause
Condition, (y) the Executive shall have 30 days following such notice to remedy
the Cause Condition (the “Cause Cure Period”) and (z) the Company must terminate
the Executive’s employment within 60 days after the end of the Cause Cure
Period. If the Executive cures the Cause Condition to the Company’s reasonable
satisfaction during the Cause Cure Period, Cause shall be deemed not to have
occurred.

(d)    Termination by the Company without Cause. The Company may terminate the
Executive’s employment hereunder at any time without Cause. Any termination by
the Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 4(c) and does not result from
the death or disability of the Executive under Section 4(a) or (b) shall be
deemed a termination without Cause.

(e)    Termination by the Executive. The Executive may terminate the Executive’s
employment hereunder at any time for any reason, including but not limited to,
Good Reason. For purposes of this Agreement, “Good Reason” shall mean that the
Executive has completed all steps of the Good Reason Process (hereinafter
defined) following the occurrence of any of the following events without the
Executive’s consent (each, a “Good Reason Condition”):

(i)    a material diminution in the Executive’s responsibilities, authority or
duties or an adverse change in the Executive’s position such that the Executive
is no longer the most senior executive of the Company;

(ii)    an adverse change in the Executive’s reporting responsibility;

 

6



--------------------------------------------------------------------------------

(iii)    a material change in the Executive’s principal business location (but
not including any relocation determined within 12 months of the Effective Date
or mutually agreed by the Company and the Executive);

(iv)    a material diminution in the Executive’s Base Salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; or

(v)    a material breach of this Agreement by the Company.

The “Good Reason Process” consists of the following steps:

(i)    the Executive reasonably determines in good faith that a Good Reason
Condition has occurred;

(ii)    the Executive notifies the Company in writing of the first occurrence of
the Good Reason Condition within 60 days of the first occurrence of such
condition;

(iii)    the Executive cooperates in good faith with the Company’s efforts, for
a period of not less than 30 days following such notice (the “Good Reason Cure
Period”), to remedy the Good Reason Condition;

(iv)    notwithstanding such efforts, the Good Reason Condition continues to
exist at the end of the Good Reason Cure Period; and

(v)    the Executive terminates employment within 60 days after the end of the
Good Reason Cure Period.

If the Company cures the Good Reason Condition during the Good Reason Cure
Period, Good Reason shall be deemed not to have occurred.

(f)    Termination by the Executive without Good Reason. In the event that the
Executive terminates his employment without Good Reason, the Executive shall
give the Company at least 14 days’ advance written notification. The Company may
waive all or part of such notice period in its sole discretion and such waiver
will not otherwise constitute a termination by the Company. Such information
shall include information providing reasonable detail regarding any subsequent
employment that could reasonably be expected to result in any breach of this
Agreement, the Restrictive Covenant Agreement or any other obligation of the
Executive to the Company.

5.    Matters Related to Termination.

(a)    Notice of Termination. Except for termination as specified in
Section 4(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

7



--------------------------------------------------------------------------------

(b)    Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by the Executive’s death, the date of
death; (ii) if the Executive’s employment is terminated on account of disability
under Section 4(b) or by the Company for Cause under Section 4(c), the date on
which Notice of Termination is given, if applicable, after the end of the Cause
Cure Period; (iii) if the Executive’s employment is terminated by the Company
without Cause under Section 4(d), the date on which a Notice of Termination is
given or the date otherwise specified by the Company in the Notice of
Termination; (iv) if the Executive’s employment is terminated by the Executive
under Section 4(e) other than for Good Reason, 14 days after the date on which a
Notice of Termination is given or such later date specified by the Executive in
the Notice of Termination, and (v) if the Executive’s employment is terminated
by the Executive under Section 4(e) for Good Reason, the date on which a Notice
of Termination is given after the end of the Good Reason Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

(c)    Accrued Obligations. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to the Executive’s authorized representative or estate) (i) any Base Salary
earned through the Date of Termination and, if applicable, any accrued but
unused vacation through the Date of Termination; (ii) unpaid expense
reimbursements (subject to, and in accordance with, Section 2(c) of this
Agreement); (iii) any vested benefits the Executive may have under any employee
benefit plan of the Company through the Date of Termination, which vested
benefits shall be paid and/or provided in accordance with the terms of such
employee benefit plans; and (iv) other than in the case of any termination for
Cause, any unpaid Target Annual Incentive Compensation earned with respect to
the calendar year preceding the Date of Termination (collectively, the “Accrued
Obligations”).

(d)    Resignation of All Other Positions. To the extent applicable, the
Executive shall be deemed to have resigned from all officer and board member
positions that the Executive holds with the Company or any of its respective
subsidiaries and affiliates upon the termination of the Executive’s employment
for any reason. The Executive shall execute any documents in reasonable form as
may be requested to confirm or effectuate any such resignations.

(e)    Accelerated Vesting. Notwithstanding anything in this Agreement or any
equity incentive compensation plan or agreement to the contrary, in the event of
the Executive’s termination of employment by reason of death or disability, any
equity awards subject solely to time-based vesting will become fully vested as
of the applicable Date of Termination and any equity awards subject to
performance-based vesting conditions will remain eligible to be earned at the
end of the applicable performance period based upon achievement of the
applicable performance metrics in accordance with the terms of the applicable
award agreements and the applicable equity incentive plan of the Company
(notwithstanding that the Executive is no longer employed by the Company on such
date) and any portion of any such performance-based award that is earned at the
end of the performance period shall be immediately fully vested.

(f)    No Mitigation. Notwithstanding anything in this Agreement to the
contrary, the Executive shall have no duty to mitigate the amount of any
payments hereunder (whether by seeking new employment or otherwise) and no
payments hereunder shall be reduced by any earnings the Executive receives from
any other source.

 

8



--------------------------------------------------------------------------------

6.    Severance Pay and Benefits Upon Termination by the Company without Cause
Outside the Change in Control Period. If the Executive’s employment is
terminated either (a) by the Company without Cause as provided in Section 4(d),
or (b) by the Executive for Good Reason as provided in Section 4(e), in each
case outside of the Change in Control Period (as defined below), then, in
addition to the Accrued Obligations, and subject to (i) the Executive signing a
separation agreement and release in a form and manner satisfactory to the
Company, which shall not impose substantial additional obligations on the
Executive and shall include a general release of claims against the Company and
all related persons and entities, a reaffirmation of all of the Executive’s
Continuing Obligations (as defined below), a general release of the Executive
(provided that such release shall exclude any claims for fraud or conduct that
constitutes a criminal offense), a mutual nondisparagement clause (which, on the
Company’s behalf, shall be limited to an obligation to instruct and enforce such
instruction), and, in the Company’s sole discretion and in the event of the
Company’s waiver of the noncompetition restriction in Section 7(c) of the
Restrictive Covenants Agreement, a one-year post-employment noncompetition
agreement with restrictions that are no greater than those set forth in the
Restrictive Covenants Agreement, and shall provide that if the Executive
breaches any of the Continuing Obligations, all payments of the Severance Amount
shall immediately cease (the “Separation Agreement and Release”), and (ii) the
Separation Agreement and Release becoming irrevocable, all within 60 days after
the Date of Termination, which shall include a seven business day revocation
period:

(a)    the Company shall pay the Executive a lump sum in cash in an amount equal
to two times the Executive’s then-current Base Salary (without regard to any
reduction having occurred within the 12-month period immediately preceding the
Date of Termination) (the “Severance Amount”);

(b)    the annual incentive compensation the Executive would otherwise be
entitled to receive based on Company and individual performance for such
calendar year (the “Actual Bonus”); and

(c)    a pro-rata portion of the annual incentive compensation the Executive
would otherwise be entitled to receive based on Company and individual
performance for such calendar year, calculated by multiplying such amount by a
fraction of which the numerator is the number of days in such calendar year
prior to the Executive’s Date of Termination, and the denominator is 365 (the
“Pro-Rata Bonus”).

Except as provided herein, the amounts payable under this Section 6, to the
extent taxable, shall be paid or commence to be paid within 60 days after the
Date of Termination; provided, however, that if the 60-day period begins in one
calendar year and ends in a second calendar year, such payments to the extent
they qualify as “non-qualified deferred compensation” within the meaning of
Section 409A of the Code, shall be paid or commence to be paid in the second
calendar year by the last day of such 60-day period. The Actual Bonus and the
Pro-Rata Bonus will be paid at the same time as annual incentive compensation
payments are made to active employees for such calendar year, but in no event
later than no later than March 15 of the year following the year in which it is
earned.

 

9



--------------------------------------------------------------------------------

7.    Severance Pay and Benefits Upon Termination by the Company without Cause
or by the Executive for Good Reason within the Change in Control Period. The
provisions of this Section 7 shall apply in lieu of, and expressly supersede,
the provisions of Section 6 if (i) the Executive’s employment is terminated
either (a) by the Company without Cause as provided in Section 4(d), or (b) by
the Executive for Good Reason as provided in Section 4(e), and (ii) the Date of
Termination is on or within 12 months after the occurrence of the first event
constituting a Change in Control (such period, the “Change in Control Period”).
These provisions shall terminate and be of no further force or effect after the
Change in Control Period.

(a)    If the Executive’s employment is terminated by the Company without Cause
as provided in Section 4(d) or the Executive terminates employment for Good
Reason as provided in Section 4(e) and in each case the Date of Termination
occurs during the Change in Control Period, then, in addition to the Accrued
Obligations, and subject to the signing of the Separation Agreement and Release
by the Executive and the Separation Agreement and Release becoming fully
effective, all within the time frame set forth in the Separation Agreement and
Release but in no event more than 60 days after the Date of Termination:

(i)    the Company shall pay the Executive a lump sum in cash in an amount equal
to two times the sum of (A) the Executive’s then-current Base Salary (or the
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher) plus (B) the Executive’s Target Annual Incentive Compensation for the
then-current year (or the Executive’s Target Annual Incentive Compensation in
effect immediately prior to the Change in Control, if higher) (in each case,
without regard to any reduction having occurred within the 12-month period
immediately preceding the Date of Termination) (the “Change in Control
Payment”);

(ii)    a pro-rata portion of the Executive’s Target Annual Incentive
Compensation for the then-current year (or the Executive’s Target Annual
Incentive Compensation in effect immediately prior to the Change in Control, if
higher), calculated by multiplying such Target Annual Incentive Compensation by
a fraction of which the numerator is the number of days in such calendar year
prior to the Executive’s Date of Termination, and the denominator is 365;

(iii)    at the Executive’s request, outplacement services from an independent,
third-party outplacement service provider that are the same as (or substantially
similar to) outplacement services generally offered to the Company’s executive
officers; and

(iv)    for the 18-month period following the Date of Termination, the Company
shall provide the Executive, on a pre-tax basis to the extent permitted by
applicable law, with medical, dental and vision benefits substantially similar
to those the Executive was receiving under the Company’s benefit plans
immediately prior to the Notice of Termination.

The amounts payable under this Section 7(a), to the extent taxable, shall be
paid or commence to be paid within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, such payments to the extent they qualify as
“non-qualified deferred compensation” within the meaning of Section 409A of the
Code, shall be paid or commence to be paid in the second calendar year by the
last day of such 60-day period.

 

10



--------------------------------------------------------------------------------

(b)    Additional Limitation.

(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code, and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(ii)    For purposes of this Section 7(b), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(iii)    The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 7(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.

 

11



--------------------------------------------------------------------------------

(c)    Definitions. For purposes of this Section 7, the following terms shall
have the following meanings:

“Change in Control” shall mean any of the following:

(i)    the sale of all or substantially all of the assets of the Company on a
consolidated basis to an unrelated person or entity;

(ii)    a merger, reorganization or consolidation pursuant to which the holders
of the Company’s outstanding voting power and outstanding stock immediately
prior to such transaction do not own a majority of the outstanding voting power
and outstanding stock or other equity interests of the resulting or successor
entity (or its ultimate parent, if applicable) immediately upon completion of
such transaction; or

(iii)    the Company determines that any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, has become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 50% or more of the outstanding common stock of the Company; or

(iv)    any other transaction in which the owners of the Company’s outstanding
voting power immediately prior to such transaction do not own at least a
majority of the outstanding voting power of the Company or any successor entity
immediately upon completion of the transaction other than as a result of the
acquisition of securities directly from the Company.

8.    Section 409A.

(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement or otherwise on account of the Executive’s separation from
service would be considered deferred compensation otherwise subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after the Executive’s separation
from service, or (B) the Executive’s death. Notwithstanding the foregoing, to
the extent permitted under Section 409A of the Code without application of the
additional tax, the Company shall pay that portion of any separation pay
excluded from the definition of deferred compensation under Treasury Regulation
Section 1.409A-1(b)(9) without application of the six-month delay referred to
herein. If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

12



--------------------------------------------------------------------------------

(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement or the
Restrictive Covenants Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). The parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

9.    Continuing Obligations.

(a)    Restrictive Covenants Agreement. As a condition of employment, the
Executive is required to enter into the Employee Confidentiality, Assignment,
Nonsolicitation and Noncompetition Agreement, attached hereto as Exhibit A (the
“Restrictive Covenants Agreement”). The Executive acknowledges and agrees that
the Executive received the Restrictive Covenants Agreement with this Agreement
and at least ten business days before the commencement of the Executive’s
employment. For purposes of this Agreement, the obligations in this Section 9
and those that arise in the Restrictive Covenants Agreement and any other
agreement relating to confidentiality, assignment of inventions, or other
restrictive covenants shall collectively be referred to as the “Continuing
Obligations.”

(b)    Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other

 

13



--------------------------------------------------------------------------------

party which restricts in any way the Executive’s use or disclosure of
information, other than confidentiality restrictions (if any), or the
Executive’s engagement in any business. The Executive represents to the Company
that the Executive’s execution of this Agreement, the Executive’s employment
with the Company and the performance of the Executive’s proposed duties for the
Company will not violate any obligations the Executive may have to any such
previous employer or other party. In the Executive’s work for the Company, the
Executive will not disclose or make use of any information in violation of any
agreements with or rights of any such previous employer or other party, and the
Executive will not bring to the premises of the Company any copies or other
tangible embodiments of non-public information belonging to or obtained from any
such previous employment or other party.

(c)    Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall reasonably and fully cooperate with the Company
in (i) the defense or prosecution of any claims or actions now in existence or
which may be brought in the future against or on behalf of the Company which
relate to events or occurrences that transpired while the Executive was employed
by the Company, and (ii) the investigation, whether internal or external, of any
matters about which the Company believes the Executive may have knowledge or
information. The Executive’s full and reasonable cooperation in connection with
such claims, actions or investigations shall include, but not be limited to,
being reasonably available to meet with counsel to answer questions or to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times. During and after the Executive’s employment, the
Executive also shall reasonably and fully cooperate with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company. The
Company shall reimburse the Executive for any reasonable out-of-pocket expenses
incurred in connection with the Executive’s performance of obligations pursuant
to this Section 9(c) and, other than with respect to the any performance of
obligations under this Section 9 during the 24-month period following the
Executive’s Date of Termination for which the Executive has received severance
pay, in the event that performance of such obligations, requires more than a de
minimis amount of the Executive’s time, the Company will compensate the
Executive at a rate not less than the Executive’s rate of total pay in effect as
of the Executive’s Date of Termination. The Executive’s performance of any
obligations hereunder may not unreasonably interfere with the Executive’s
personal or business obligations.

10.    Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 10 of this Agreement, the parties hereby
consent to the jurisdiction of the state and federal courts of the jurisdiction
in which the Company maintains its principal place of business from time to
time. Accordingly, with respect to any such court action, the Executive
(a) submits to the exclusive personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.

11.    Waiver of Jury Trial. Each of the Executive and the Company irrevocably
and unconditionally WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY AFFILIATE OF THE
COMPANY, INCLUDING WITHOUT LIMITATION THE EXECUTIVE’S OR THE COMPANY’S
PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT.

 

14



--------------------------------------------------------------------------------

12.    Integration. This Agreement, the Restrictive Covenants Agreement and the
Equity Documents constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior agreements between
the parties concerning such subject matter. For the avoidance of doubt, the
Executive shall only be entitled to severance payments and benefits under this
Agreement and shall not be entitled to any payments or benefits under the
Company’s Severance Plan for Leadership Team Officers.

13.    Withholding; Tax Effect. All payments made by the Company to the
Executive under this Agreement shall be net of any tax or other amounts required
to be withheld by the Company under applicable law. Nothing in this Agreement
shall be construed to require the Company to make any payments to compensate the
Executive for any adverse tax effect associated with any payments or benefits or
for any deduction or withholding from any payment or benefit.

14.    Successors and Assigns. Neither the Executive nor the Company may make
any assignment of this Agreement or any interest in it, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
(including the Restrictive Covenants Agreement) without the Executive’s consent
to any affiliate or to any person or entity with whom the Company shall
hereafter effect a reorganization or consolidation, into which the Company
merges or to whom it transfers all or substantially all of its properties or
assets; provided further that if the Executive remains employed or becomes
employed by the Company, the purchaser or any of their affiliates in connection
with any such transaction, then except as otherwise set forth in this Agreement,
the Executive shall not be entitled to any payments, benefits or vesting
pursuant to Section 6 or pursuant to Section 7 of this Agreement solely as a
result of such transaction. This Agreement shall inure to the benefit of and be
binding upon the Executive and the Company, and each of the Executive’s and the
Company’s respective successors, executors, administrators, heirs and permitted
assigns. In the event of the Executive’s death after the Executive’s termination
of employment but prior to the completion by the Company of all payments due to
the Executive under this Agreement, the Company shall continue such payments to
the Executive’s beneficiary designated in writing to the Company prior to the
Executive’s death (or to the Executive’s estate, if the Executive fails to make
such designation).

15.    Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

16.    Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

 

15



--------------------------------------------------------------------------------

17.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

18.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

19.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

20.    Effect on Other Plans and Agreements. An election by the Executive to
resign for Good Reason under the provisions of this Agreement shall not be
deemed a voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies. Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Company’s benefit plans, programs or policies except as
otherwise provided in Section 9 hereof, and except that the Executive shall have
no rights to any severance benefits under any Company severance pay plan, offer
letter or otherwise. Except for the Restrictive Covenants Agreement, in the
event that the Executive is party to an agreement with the Company providing for
payments or benefits under such plan or agreement and under this Agreement, the
terms of this Agreement shall govern and the Executive may receive payment under
this Agreement only and not both. Further, Section 6 and Section 7 of this
Agreement are mutually exclusive and in no event shall the Executive be entitled
to payments or benefits pursuant to both Section 6 and Section 7 of this
Agreement.

21.    Governing Law. This Agreement shall be construed under and be governed in
all respects by the laws of the jurisdiction in which the Company maintains its
principal place of business from time to time, without giving effect to the
conflict of laws principles of such jurisdiction.

22.    Conditions. Notwithstanding anything to the contrary herein, the
effectiveness of this Agreement shall be conditioned on (i) the Executive’s
satisfactory completion of reference and background checks, if so requested by
the Company, and (ii) the Executive’s submission of satisfactory proof of the
Executive’s legal authorization to work in the United States.

23.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Effective Date.

 

GCP APPLIED TECHNOLOGIES INC.

/s/ Peter A. Feld                    

By:   Peter A. Feld Its:   Chairman of the Board of Directors EXECUTIVE

/s/ Simon Bates

Simon Bates